Title: To James Madison from Rufus King, 19 July 1802 (Abstract)
From: King, Rufus
To: Madison, James


19 July 1802, London. No. 73. Reports receipt of 25 June letter from Commodore Morris at Gibraltar announcing Morocco’s “unexpected declaration of war” on U.S. Has notified U.S. consuls in Great Britain so that American ships might be forewarned. Does not know why “this unjust Proceeding has arisen,” having “no exact information either concerning the internal condition of Morocco, or of the State of our Relations with this Power.” The event confirms his belief that “our security against the Barbary Powers must depend upon Force and not upon Treaties.” Owing to dry weather followed by wet hay season, the hay crop is “not only short in quantity but ill cured; old Hay has in consequence thereof risen in the London Market.” Prospects for grain are better, but “the Continuance of rainy weather” makes the corn harvest uncertain.
 

   
   RC (DNA: RG 59, DD, Great Britain, vol. 10); letterbook copy (NHi: Rufus King Papers, vol. 55). RC 2 pp.; in a clerk’s hand, signed by King; docketed by Brent as received 23 Sept. Printed in King, Life and Correspondence of Rufus King, 4:148–49.



   
   Printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:184.


